UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4776


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAURLIN ANTONIO FLOWERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00111-CCE-1)


Submitted:   March 26, 2013                 Decided:   April 2, 2013


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,   North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Andrew C. Cochran, Special Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maurlin Antonio Flowers pleaded guilty, pursuant to a

written     plea    agreement,          to     possession      of     a   firearm        by     a

convicted     felon,         in     violation       of    18    U.S.C.        §§ 922(g)(1),

924(a)(2)    (2006).              The   district     court     sentenced        Flowers        to

thirty-seven months’ imprisonment.                       On appeal, Flowers asserts

that his sentence is unreasonable because the district court

declined to grant a downward variance.                     We affirm.

            We     review         Flowers’s        sentence     under     a     deferential

abuse-of-discretion standard.                  Gall v. United States, 552 U.S.

38, 51 (2007).          This review requires consideration of both the

procedural and substantive reasonableness of the sentence.                                Id.;

United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                                After

determining whether the district court correctly calculated the

advisory    Guidelines        range,      we    must     decide      whether     the     court

considered       the     § 3553(a)           factors,      analyzed       the     arguments

presented     by       the    parties,        and    sufficiently         explained           the

selected sentence.            Lynn, 592 F.3d at 575-76; United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).

            Once we have determined that the sentence is free of

procedural error, we consider the substantive reasonableness of

the   sentence,        “tak[ing]        into       account     the    totality      of        the

circumstances.”          Gall, 552 U.S. at 51; Lynn, 592 F.3d at 575.

If the sentence is within the appropriate Guidelines range, we

                                               2
apply a presumption on appeal that the sentence is reasonable.

United States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir.

2010).       Such a presumption is rebutted only if the defendant

demonstrates “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                    United States v. Montes-Pineda,

445   F.3d    375,     379    (4th     Cir.    2006)     (internal    quotation       marks

omitted).

             Flowers         alleges    that       the   district     court      erred   in

failing to grant a downward variance.                          We conclude, however,

that Flowers’ sentence is both procedurally and substantively

reasonable.       Flowers does not assert any specific procedural

error, and our review of the record confirms that the district

court    properly      considered        the       § 3553(a)    factors,      provided    a

detailed      individualized            assessment,        responded       to      defense

counsel’s argument for a below-Guidelines sentence, and clearly

explained the imposed sentence.                    Furthermore, our review of the

record leads us to conclude that Flowers has not overcome the

presumption      of      reasonableness             applicable       to    his     within-

Guidelines sentence.

             Accordingly, we affirm the district court’s judgment.

We    dispense   with        oral    argument       because    the   facts      and   legal

contentions      are    adequately       presented        in   the   materials        before

this court and argument would not aid the decisional process.

                                                                                  AFFIRMED

                                               3